Citation Nr: 0930577	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  96-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to separate compensable evaluations for right 
knee disability symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Sister


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
December 1987.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  The Veteran's claims file comes 
from the VA Regional Office in Roanoke, Virginia (RO).  This 
case has been developed through remands by the Board dated in 
September 1998, September 1999, and April 2004.

In October 2006, the Board issued a decision which denied the 
claim on appeal.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2008, the Court vacated 
the Board's October 2006 decision and remanded the matter for 
further adjudication.  Based on the Court's decision, the 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

As noted above, in a December 2008 Order, the Court vacated 
the October 2006 Board decision and remanded the claim for 
readjudication.  In June 2009, the Veteran submitted relevant 
private medical records regarding her right knee disability 
to the Board.  These records have not been previously 
considered by the RO in conjunction with the current appeal.  
See 38 C.F.R. § 19.37 (2008).  At the time she submitted 
these additional records, the Veteran requested that her case 
be remanded to the RO for review of the additional evidence 
that was submitted.  Accordingly, the Veteran has a right to 
have the RO consider this evidence prior to consideration by 
the Board.  See 38 C.F.R. § 20.1304(c) (2008).

Accordingly, the case is remanded for the following action:

In light of the additional evidence 
submitted without a waiver of RO 
jurisdiction, the RO must readjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
Veteran and her representative must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


